Title: Abigail Adams to Lucy Cranch, 5 January 1785
From: Adams, Abigail
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      My dear Lucy
      Auteuil, 245January, 1785
     
     I Hope you have before now received my letter, which was ordered on board with Captain Lyde, but put on board another vessel, because it was said she would sail first. By that you will see that I did not wait to receive a letter from you first. I thank you for yours of November 6th, which reached me last evening; and here I am, seated by your cousin J.Q.A.’s fireside, where, by his invitation, I usually write.
     And in the first place, my dear Lucy, shall I find a little fault with you? A fault, from which neither your good sister, nor cousin Abby, is free. It is, that all of you so much neglect your handwriting. I know that a sentiment is equally wise and just, written in a good or bad hand; but then there is certainly a more pleasing appearance, when the lines are regular, and the letters distinct and well cut. A sensible woman is so, whether she be handsome or ugly; but who looks not with most pleasure upon the sensible beauty? “Why, my dear aunt,” methinks I hear you say, “only look at your own handwriting.” Acknowledged; I am very sensible of it, and it is from feeling the disadvantages of it myself, that I am the more solicitous that my young acquaintance should excel me, whilst they have leisure, and their fingers are young and flexible. Your cousin, J.Q.A., copied a letter for me the other day, and, upon my word, I thought there was some value in it, from the new appearance it acquired.
     I have written several times largely to your sister, and, as I know you participate with her, I have not been so particular in scribbling to every one of the family; for an imagination must be more inventive than mine, to supply materials with sufficient variety to afford you all entertainment. Through want of a better subject, I will relate to you a custom of this country. You must know that the religion of this country requires abundance of feasting and fasting, and each person has his particular saint, as well as each calling and occupation. To-morrow is to be celebrated, le jour des rois. The day before this feast it is customary to make a large paste pie, into which one bean is put. Each person at table cuts his slice, and the one who is so lucky as to obtain the bean, is dubbed king or queen. Accordingly, to-day, when I went in to dinner, I found one upon our table. Your cousin Abby began by taking the first slice; but alas! poor girl, no bean, and no queen. In the next place, your cousin John seconded her by taking a larger cut, and as cautious as cousin T—— when he inspects merchandise, bisected his paste with mathematical circumspection; but to him it pertained not. By this time, I was ready for my part; but first I declared that I had no cravings for royalty. I accordingly separated my piece with much firmness, nowise disappointed that it fell not to me. Your uncle, who was all this time picking his chicken bone, saw us divert ourselves without saying any thing; but presently he seized the remaining half, and to crumbs went the poor paste, cut here and slash there; when, behold the bean! “And thus,” said he, “are kingdoms obtained;” but the servant, who stood by and saw the havoc, declared solemnly that he could not retain the title, as the laws decreed it to chance, and not to force.
     How is General Warren’s family? Well, I hope, or I should have heard of it. I am sorry Mrs. Warren is so scrupulous about writing to me. I forwarded a long letter to her some time since. Where is Miss Nancy Quincy? Well, I hope. We often laugh at your cousin John about her. He says her stature would be a great recommendation to him, as he is determined never to marry a tall woman, lest her height should give her a superiority over him. He is generally thought older than your cousin Abby; and partly, I believe, because his company is with those much older than himself.
     As to the Germantown family, my soul is grieved for them. Many are the afflictions of the righteous. Would to Heaven that the clouds would disperse, and give them a brighter day. My best respects to them. Let Mrs. Field know, that Esther is quite recovered, and as gay as a lark. She went to Paris the other day with Pauline, to see a play, which is called “Figaro.” It is a piece much celebrated, and has had sixty-eight representations; and every thing was so new to her, that Pauline says, “Est is crazed.”
     
      Affectionately yours,
      A.A.
     
    